Exhibit 10.1
STANDSTILL AND VOTING AGREEMENT
This Standstill and Voting Agreement ("Agreement") is made and entered into on
and as of August 8, 2012 ("Effective Date"), by and between Autobytel Inc., a
Delaware corporation ("Company"), and the undersigned direct or beneficial
holders of Common Stock (as hereinafter defined) of the Company
("Stockholders").
Background Facts
Effective as of May 26, 2010, the Company has adopted a Tax Benefit Preservation
Plan ("Plan"). The Board of Directors of the Company ("Board") adopted the Plan
to protect stockholder value by preserving important tax assets. The Company has
generated substantial net operating loss carryovers and other tax attributes for
United States federal income tax purposes ("Tax Benefits") that can generally be
used to offset future taxable income and therefore reduce federal income tax
obligations. However, the Company's ability to use the Tax Benefits will be
adversely affected if there is an "ownership change" of the Company as defined
under Section 382 of the Internal Revenue Code ("Section 382"). In general, an
ownership change will occur if the Company's "5% shareholders" (as defined under
Section 382) collectively increase their ownership in the Company by more than
50% over a rolling three-year period. The Plan was adopted to reduce the
likelihood that the Company's use of its Tax Benefits could be substantially
limited under Section 382. The Plan is intended to deter any "Person" (as
defined in the Plan) from becoming an "Acquiring Person" (as defined in the
Plan) and thereby jeopardizing the Company's Tax Benefits. In general, an
Acquiring Person is any Person, itself or together with all "Affiliates" (as
defined in the Plan) of such Person, that becomes the "Beneficial Owner" (as
defined in the Plan) of 4.90% or more of the Company's outstanding "Common
Stock" (as defined in the Plan). Under the Plan, the Board may, in its sole
discretion, exempt any person from being deemed an Acquiring Person for purposes
of the Plan if the Board determines that such person's ownership of Common Stock
will not be likely to directly or indirectly limit the availability of the
Company's Tax Benefits or is otherwise in the best interests of the
Company.  The Board shall not have any obligation, implied or otherwise, to
grant such an exemption.


On August 7, 2012, Mercury Management, L.L.C., a Texas limited liability company
("Mercury") notified the Company that various investment funds managed by
Mercury ("Mercury Funds") held, in the aggregate, approximately 400,000 shares
of Common Stock in the Company, or approximately 4.5% of the Company's
outstanding Common Stock. Mercury informed that Company that if permitted to do
so under the Plan, Mercury and the Mercury Funds would be interested in
acquiring Beneficial Ownership of additional shares of Common Stock. As of the
Effective Date, the holdings of Common Stock Beneficially Owned by Mercury and
its Affiliates, including the Mercury Funds, are as set forth on the signature
page hereto.


Mercury has requested that the Board consider whether the Board would exercise
its discretionary authority under the Plan to deem Mercury and its Affiliates
not to be an Acquiring Person by reason of the acquisition of Beneficial
Ownership of additional shares of Common Stock because the acquisition of
Beneficial Ownership of shares of Common Stock by Mercury and
its Affiliates will not be likely to directly or indirectly limit the
availability to the Company of the Tax Benefits or otherwise is in the best
interests of the Company ("Plan Exemption").

--------------------------------------------------------------------------------




The Board has considered Mercury' request and is prepared to grant Mercury and
its Affiliates a Plan Exemption, subject to and in reliance upon the
Stockholders entering into and remaining in compliance with the terms and
conditions set forth in this Agreement.
AGREEMENT
In consideration of the representations, warranties, covenants and agreements
set forth in this Agreement, and for other good and valuable consideration, the
receipt and adequacy of which is hereby acknowledged, the parties hereby agree
as follows:
1.  Definitions.
 
1.1  For purposes of this Agreement, the following terms shall have the meanings
set forth in this Section 1.
 
1.1.1  The term "Associate" shall be as defined in the Plan.
 
1.1.2  "Beneficial Ownership" shall be as defined in the Plan.
 
1.1.3  "Company Acquisition Transaction" means (i) the commencement (within the
meaning of Rule 14d-2 of the General Rules and Regulations under the Exchange
Act) of a tender or exchange offer by a third party for at least 4.9% of the
then outstanding capital stock of the Company or any direct or indirect
Subsidiary of the Company, (ii) the commencement by a third party of a proxy
solicitation with respect to the election of any directors of the Company or
with respect to any transaction under clauses (iii) or (iv) of this Section
1.1.3, (iii) any sale, license, lease, exchange, transfer, disposition or
acquisition of any portion of the business or assets of the Company or any
direct or indirect Subsidiary of the Company (other than in the ordinary course
of business), or (iv) any merger, consolidation, business combination, share
exchange, reorganization, recapitalization, restructuring, liquidation,
dissolution or similar transaction or series of related transactions involving
the Company or any direct or indirect Subsidiary of the Company.
 
1.1.4  "Exchange Act" means the Securities Exchange Act of 1934, as amended.
 
1.1.5  "Group" shall have the meaning set forth in Section 13(d)(3) of the
Exchange Act and Rule 13d-5 of the General Rules and Regulations under the
Exchange Act.
 
1.1.6  The term "Shares" means all issued and outstanding shares of Common Stock
that the Stockholders or any of their Affiliates or Associates are collectively
deemed to Beneficially Own (as defined in the Plan). In the event of any change
in the number of issued and outstanding shares of Common Stock by reason of any
stock split, reverse split, stock dividend (including any dividend or
distribution of securities convertible into Shares), combination,
reorganization, recapitalization or other like change, conversion or exchange of
shares, or any other change in the corporate or capital structure of the
Company, the term "Shares" shall be deemed to refer to and include the Shares as
well as all such stock dividends and distributions and any shares of capital
stock into which or for which any or all of the Shares may be changed or
exchanged. The Stockholders agree that any shares of Common Stock that any of
them or their Affiliates or Associates purchase or that any of them or their
Affiliates or

--------------------------------------------------------------------------------

Associates are deemed to Beneficially Own after the Effective Date and before
the termination of this Agreement pursuant to Section 6 shall be subject to the
terms and conditions of this Agreement to the same extent as if they constituted
Shares as of the Effective Date.  Whether any of the Stockholders or any of
their Affiliates or Associates are deemed to Beneficially Own shares of Common
Stock for purposes of this Section 1.1.2 shall be determined by the Board in its
sole discretion in the context of the terms of the Plan (as such may be amended
from time to time).
1.1.7  "Subsidiary" of any Person shall mean any corporation or other entity of
which a majority of the voting power of the voting equity securities or equity
interest is owned, directly or indirectly, by such Person.
 
2.  Voting of Shares.
 
2.1  Agreement to Vote Shares.
 
2.1.1  Each Stockholder hereby covenants and agrees, jointly and severally, that
during the period commencing on the date hereof and continuing until this
Agreement terminates pursuant to Section 6, at any meeting (whether annual or
special and whether or not an adjourned or postponed meeting) of the
stockholders of the Company, and in any action by written consent of the
stockholders of the Company, the Stockholder shall (a) appear at the meeting or
otherwise cause any and all Shares to be counted as present thereat for purposes
of establishing a quorum, and (b) vote (or cause to be voted) any and all Shares
in accordance with the recommendations of, or instructions provided by, the
Board.  Each Stockholder hereby further agrees not to enter into any proxy,
agreement or understanding with any person or entity the effect of which would
be materially inconsistent with or violative of any provision contained in this
Section 2.1.
 
2.1.2  The parties acknowledge that a Stockholder may grant a proxy or enter
into an agreement or understanding with another Stockholder for the purposes of
voting Shares as long as (i) the Shares that are the subject of any such proxy,
agreement or understanding are voted in compliance with the provisions of this
Section 2.1 and 2.2; (ii) any such proxy, agreement or understanding will not
have the effect of superseding or revoking the Proxy granted by the Stockholders
under Section 2.2 and shall be subject and subordinate to the exercise of such
Proxy pursuant to Section 2.2; and (iii) the granting of such proxy or entering
into such an agreement or understanding would not result in any Stockholder
being a "5% shareholder" of the Company for purposes of Section 382.
 
2.2  Proxy. Concurrently with the execution of this Agreement, each Stockholder
agrees to deliver to the Company a proxy in the form attached hereto as Exhibit
A ("Proxy"), which shall be irrevocable to the fullest extent permissible by
law, with respect to the Shares, subject to the other terms of this Agreement.
 The Proxyholders (as defined in the Proxy) shall be entitled to exercise the
rights granted to them in the Proxy in order to vote the Shares in the event and
to the extent that the Stockholders fail to vote the Shares in accordance with
Section 2.1. Each Stockholder represents, covenants and agrees that, except for
(i) the Proxy granted pursuant to the foregoing provisions of this Section 2.2;
(ii) any proxy granted by the Stockholder to another Stockholder in compliance
with Section 2.1.2; (iii) any proxy or other voting agreement or understanding
granted or entered into by the Stockholder to or with the Company's Board, the
Company or any officer thereof; (iii) any proxy or other voting agreement or
understanding

--------------------------------------------------------------------------------

granted or entered into by the Stockholder with the approval of the Board; or
(iv) as contemplated by this Agreement: (a) Stockholder shall not, during the
period commencing on the date hereof and continuing until this Agreement
terminates pursuant to Section 6, grant any proxy or power of attorney, or
deposit any Shares into a voting trust or enter into a voting agreement or other
voting arrangement, with respect to the voting of the Shares (each a "Voting
Proxy"), and (b) Stockholder has not granted, entered into or otherwise created
any Voting Proxy which is currently (or which will hereafter become) effective,
and if any Voting Proxy has been created, such Voting Proxy is hereby revoked.
3.  Standstill.
 
      3.1  Standstill Provisions. Unless and until this Agreement is terminated
pursuant to Section 6, none of the Persons comprising the Stockholders will, in
any manner, directly or indirectly (except (i) pursuant to a negotiated
transaction approved by the Board; or (ii) as may otherwise be approved by the
Board), and Mercury will cause its Affiliates, including the Mercury Funds to
not:
 
(a)  make, effect, initiate, cause or participate in (i) any acquisition of
Beneficial Ownership of any securities of the Company or any securities of any
Subsidiary or other Affiliate or Associate of the Company (except such transfers
between Stockholders in compliance with Section 3.2), (ii) any Company
Acquisition Transaction, or (iii) any "solicitation" of "proxies" (as those
terms are defined in Rule 14a-1 of the General Rules and Regulations under the
Exchange Act) or consents with respect to any securities of the Company; the
parties acknowledge that (1) a Stockholder shall not be deemed to make, effect,
initiate, cause or participate in any acquisition of Beneficial Ownership under
clause (i) of this Subsection 3.1(a) solely by reason of engaging in the sale of
Shares in open market transactions in compliance with Section 3.3(a); (2) a
Stockholder shall not be deemed to make, effect, initiate, cause or participate
in any Company Acquisition Transaction under clause (ii) of this Subsection
3.1(a) or any solicitation of proxies under clause (iii) of this Subsection
3.1(a) solely by reason of a Stockholder voting its Shares in compliance with
Section 2.1.1; and (3) a Stockholder shall not be deemed to make, effect,
initiate, cause or participate in any solicitation of proxies under clause (iii)
of this Subsection 3.1(a) solely by reason of any solicitation of a proxy,
agreement or understanding from another Stockholder regarding the voting of the
Shares in compliance with Sections 2,1,1 and  2.1.2;
 
(b)  nominate or seek to nominate any person to the Board or otherwise act,
alone or in concert with others, to seek to control or influence the management,
Board or policies of the Company;
 
(c)  take any action which might force the Company to make a public announcement
regarding any of the types of matters set forth in subsection (a) of this
Section 3.1;
 
(d)  request or propose that the Company (or its directors, officers, employees
or agents), directly or indirectly, amend or waive any provision of this
Section 3.1, including this subsection 3.1(d);

--------------------------------------------------------------------------------



 
(e)   agree or offer to take, or encourage or propose (publicly or otherwise)
the taking of, any action referred to in subsections (a), (b), (c) or (d) of
this Section 3.1;
 
(f)  assist, induce or encourage any other Person to take any action referred to
in subsections (a), (b), (c) or (d) of this Section 3.1; or
 
(g)  enter into any discussions or arrangements with any third party with
respect to the taking of any action referred to in subsections (a), (b), (c) or
(d) of this Section 3.1.
 
Notwithstanding the foregoing provisions of this Section 3.1, the Stockholders
as a group may acquire Beneficial Ownership of additional shares of Common Stock
("Additional Shares") as long as (i) the Beneficial Ownership of the
Stockholders as a group does not exceed 7.5% of the Company's outstanding Common
Stock at the time of the acquisition of Beneficial Ownership of the Additional
Shares; (ii) the Stockholders have complied with and are in compliance with all
of the provisions of this Agreement at all times prior to and as of the
acquisition of any Additional Shares; (iii) the representations and warranties
of the Stockholders in this Agreement shall be true, accurate and complete as if
made as of the date of any such acquisition of Additional Shares; (iv) the
acquisition of Additional Shares would not result in Mercury, any one
Stockholder, its Affiliates or any investors in the Mercury Funds or the
Stockholders, their Affiliates or an investors in the Mercury Funds,
individually or as a group, constituting more than one (1) "5% shareholder" of
the Company for purposes of Section 382; and (v) the Additional Shares are
acquired only by Mercury Fund X, Ltd..


3.2  Section 382 Compliance. Unless and until this Agreement is terminated
pursuant to Section 6, no transfers of shares of Common Stock between and among
Stockholders shall be permitted if, as a result of any such transfer, any
Stockholder, shall become the Beneficial Owner of Shares in an amount that would
result in such Stockholder being a second "5% shareholder" of the Company among
the Stockholders for purposes of Section 382. Unless and until this Agreement is
terminated pursuant to Section 6, no Stockholder will permit any investor in an
Mercury Fund to acquire interests in any other Mercury Fund if as a result of
such acquisition such investor would become a "5% shareholder" of the Company
for purposes of Section 382.
 
3.3  Sales of Common Stock. Unless and until this Agreement is terminated
pursuant to Section 6, no Stockholder will sell or otherwise transfer any
Beneficial Ownership in any shares of Common Stock to any Person not a party to
this Agreement except:
 
(a)  in open market transactions on the NASDAQ Global Stock Market or on such
principal stock exchange as the Common Stock is then listed for trading; or if
the Common Stock is not listed on any stock exchange at the time, then in
transactions effected through  trading on an inter-dealer quotation system if
the Common Stock is then quoted on such a system, and if not, then through
trading on over-the-counter bulletin boards or "pink sheets"; or
 
(b)  in private transactions and only if any such private transaction is not to
any Person or Group who the Stockholder reasonably believes after due inquiry

--------------------------------------------------------------------------------

Beneficially Owns or as a result of such transaction would Beneficially Own more
than 4.9% of the then outstanding Common Stock.
3.4  Grant of Plan Exemption. Subject to and in reliance upon the
representations, warranties and obligations of the Stockholder under this
Agreement, the Board has granted the Stockholders a Plan Exemption. As long as
the Stockholders remain in full compliance with this Agreement, the Company
shall maintain the Plan Exemption in effect.
 
3.5  Schedule 13G Filing. In the event that a Stockholder files a Schedule 13G
with the Securities and Exchange Commission ('SEC") indicating that it is the
beneficial owner (as the term "beneficial ownership" is defined by Rule 13d-3
promulgated under the Securities Exchange Act of 1934) of more than five percent
of the Common Stock, Mercury agrees to cooperate with the Company upon the
Company's request for information from Mercury and its Affiliates, including the
Mercury Funds, regarding the beneficial ownership structure and interest
percentage in Common Stock by Mercury or any of its Affiliates, including the
Mercury Funds.
 
4.  Representations and Warranties of the Stockholders.  Each Stockholder hereby
makes the following representations and warranties, severally and not jointly
(except in the case of Section 4.4, Section 4.5 and Section 4.6, which
representations and warranties are made jointly and severally by all of the
Stockholders):
 
4.1  Authority; Validity.  The Stockholder has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby, including, with respect to Mercury Capital, the power to
direct and control the Mercury Funds in order to comply with the terms of this
Agreement.  The execution and delivery of this Agreement by the Stockholder and
the consummation by the Stockholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary action on the part of the
Stockholder.  This Agreement has been duly executed and delivered by the
Stockholder.  If this Agreement is being executed in a representative or
fiduciary capacity with respect to the Stockholder, the person signing this
Agreement has full power and authority to enter into and perform this Agreement.
 
4.2  Non-Contravention.  The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, contravene, conflict with,
or result in any violation of, breach of, or default by (with or without notice
or lapse of time, or both) the Stockholder under, or give rise to a right of
termination, cancellation or acceleration of any obligation under, or result in
the creation of any encumbrance upon any of the properties or assets of the
Stockholder under, any provision of (a) any loan or credit agreement, note,
bond, mortgage, indenture, lease or other agreement, instrument, permit,
concession, franchise or license applicable to the Stockholder or to which the
Stockholder is a party, or (b) any judgment, order, decree, statute, law,
ordinance, injunction, rule or regulation applicable to the Stockholder or any
of the Stockholder's properties or assets, other than any such conflicts,
violations, defaults, rights, or encumbrances that, individually or in the
aggregate, would not impair the ability of the Stockholder to perform the
Stockholder's obligations hereunder or prevent, limit or restrict in any respect
the consummation of any of the transactions contemplated hereby.

--------------------------------------------------------------------------------





4.3  Litigation.  As of the date hereof, there is no action pending, or to the
knowledge of the Stockholder, threatened with respect to the Stockholder's
ownership of the Shares, nor is there any judgment, decree, injunction or order
of any applicable Governmental Entity or arbitrator outstanding which would
prevent the carrying out by the Stockholder of his, her or its obligations under
this Agreement or any of the transactions contemplated hereby, declare unlawful
the transactions contemplated hereby or cause such transactions to be rescinded.
 
4.4  Title.  As of the Effective Date, the Stockholders (together with their
Affiliates and Associates) collectively are deemed to Beneficially Own the
Shares set forth on the signature page hereto.  On and as of the date hereof,
the Shares are free and clear of any encumbrances that, individually or in the
aggregate, would impair the ability of the Stockholders to perform the
Stockholders' obligations hereunder or prevent, limit or restrict in any respect
the consummation of any of the transactions contemplated hereby.  As of the date
hereof, the number of Shares set forth on the signature page hereto are the only
Shares beneficially owned by the Stockholders (together with their Affiliates
and Associates) or over which the Stockholders (together with their Affiliates
and Associates) exercise sole or shared voting power. The Shares are held by the
several Stockholders, as set forth on the signature page hereto, and no
Affiliate of Mercury Beneficially Owns any Common Stock other than a
Stockholder, and no one Stockholder owns 4.9% or more of the outstanding Common
Stock of the Company for purposes of Section 382 as of the Effective Date.  No
investor in any Mercury Fund, on a look-through basis for purposes of Section
382, owns 4.9% or more of the outstanding Common Stock of the Company as of the
Effective Date.
 
4.5  Acquisition of Shares.  The Stockholders collectively represent that the
Shares were not acquired for the purpose or with the intention of causing the
Stockholders (whether collectively or individually) to become an Acquiring
Person.  The Stockholders further collectively represent that their acquisition
(together with their Affiliates and Associates) of the beneficial ownership of a
sufficient number of Shares that could cause them (whether collectively or
individually) to be an Acquiring Person, was done so inadvertently, including
because the Stockholders were unaware that they collectively beneficially owned
a sufficient number of Shares that would cause them to be an Acquiring Person,
or the Stockholders were aware of the extent of their beneficial ownership of
Shares but had no actual knowledge of the consequences of such beneficial
ownership for purposes of the Plan.
 
4.6  Reliance. The Stockholders acknowledge that the Company is relying on the
representations and covenants contained herein for purposes of granting the Plan
Exemption under the Plan.
 
4.7  No Influence or Control.  As of the Effective Date, and at all times while
this Agreement is in effect, the Stockholders collectively represent that the
Stockholders (together with their Affiliates and Associates): (a) have acquired
the Shares set forth on the signature page hereto in the ordinary course of
their respective businesses, (b) have not acquired the Shares with the purpose
or the effect of changing or influencing the control of the Company, and (c)
have not acquired the Shares in connection with or as a participant in any
transaction having such purpose or effect. As of the Effective Date, the
Stockholders collectively represent that the Stockholders (together with their
Affiliates and Associates) do not have any knowledge that any third party is
currently engaged in undertaking, or has any intention or plan to undertake, a
Company

--------------------------------------------------------------------------------

Acquisition Transaction. To the extent this Agreement permits any additional
acquisition of shares of Common Stock by a Stockholder, the Stockholders further
collectively represent that if they (or any of them individually) acquire any
additional Shares on the Effective Date or at any time following the Effective
Date until this Agreement terminates pursuant to Section 6, such acquisition of
Shares (x) will not be made with the purpose or the effect of changing or
influencing the control of the Company, and (y) will not be made in connection
with (and none of the Stockholders will be a participant in) any transaction
having such purpose or effect.
5.  Representations and Warranties of the Company.  The Company represents and
warrants to each Stockholder that:
 
5.1  Authority; Validity.  The Company has all requisite capacity, power and
authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement by the
Company and the consummation by the Company of the transactions contemplated
hereby have been duly and validly authorized by all necessary action on the part
of the Company.  This Agreement has been duly executed and delivered by the
Company.  If this Agreement is being executed in a representative or fiduciary
capacity with respect to the Company, the person signing this Agreement has full
power and authority to enter into and perform this Agreement.
 
5.2  Non-Contravention.  The execution, delivery and performance of this
Agreement does not, and the consummation of the transactions contemplated hereby
and compliance with the provisions hereof will not, (a) require the Company to
obtain the consent or approval of any governmental entity, (b) require the
consent or approval of any other person pursuant to any agreement, obligation or
instrument binding on the Company or its properties and assets, (c) conflict
with or violate any organizational document or law, rule, regulation, order,
judgment or decree applicable to the Company or pursuant to which any of its
assets are bound, or (d) violate any other material agreement to which the
Company or any of its subsidiaries is a party.
 
6.  Effectiveness; Termination; Survival.
 
6.1  Effectiveness.  This Agreement shall become effective upon its execution by
each of the Stockholders and the Company.
 
6.2  Termination.  This Agreement, and the obligations of the Stockholders
hereunder, including, without limitation, the Stockholders' obligations under
Section 2 and Section 3 shall terminate: (a) at any time by written consent of
each of the Stockholders and the Company, (b) automatically upon the termination
of the Plan whether by the Board or upon its own terms, unless a substitute or
successor tax benefit preservation or other stockholder rights plan is
implemented, in which case this Agreement shall not terminate, and (c) upon the
delivery to the Company of a certification executed by an authorized officer of
each of the Stockholders, certifying that the Stockholders (together with their
Affiliates and Associates) collectively Beneficially Own less than 4.9% of the
then-outstanding shares of Common Stock. The Plan Exemption granted by the Board
shall continue for only so long as the Stockholders are in compliance with the
terms of this Agreement.  If the Stockholders violate any provision herein, then
the Board shall have the right, in its sole discretion, to revoke the Plan
Exemption, upon which the Stockholders shall be an Acquiring Person as defined
in and for purposes of the Plan if

--------------------------------------------------------------------------------

any Stockholder otherwise meets the requirements to be deemed an Acquiring
Person at such time.
6.3  Survival.  Section 8, Section 9 and Section 10 shall survive the
termination of this Agreement for any reason.
 
7.  Additional Stockholders.  If, during the period commencing on the Effective
Date and continuing until this Agreement terminates pursuant to Section 6, any
Affiliate or Associate of any of the Stockholders that is not already a party
hereto becomes the Beneficial Owner of any shares of the Common Stock, or
otherwise acquires the ability to exercise sole or shared voting power with
respect to any shares of the Common Stock or obtain an economic interest in any
shares of Common Stock, then Mercury or the Stockholder of which the person is
an Affiliate or Associate shall cause the person to become a party to this
Agreement by executing and delivering a counterpart signature page hereto and
agree to be bound by and subject to the terms and conditions of this Agreement
as a "Stockholder," and the shares of Common Stock acquired by such person shall
be deemed Shares for all purposes of this Agreement.
 
8.  Additional Agreements.  In the event that this Agreement is terminated in
accordance with Section 6.2(c), and any of the Stockholders or any of their
Affiliates or Associates (whether collectively or individually) are again deemed
to Beneficially Own 4.9% or more of the outstanding shares of Common Stock,
then, should the Board again exercise its discretionary authority under the Plan
to grant the Stockholders another Plan Exemption (which the Board is not
obligated to grant), the Stockholders (to the extent they Beneficially Own
Shares at that time) agree (and agree to compel their Affiliates and Associates,
as applicable) to enter into a standstill and voting agreement with the Company
on substantially the same terms as set forth herein.  In addition, to the extent
that the Plan is terminated (whether by the Board or upon its own terms) and
replaced by a new tax benefit preservation or stockholder rights plan, then, at
the request of the Company, the Stockholders agree (and agree to compel their
Affiliates and Associates, as applicable) to enter into a new standstill and
voting agreement on substantially the same terms as this Agreement should the
Board again exercise its discretionary authority under the Plan to grant the
Stockholders another Plan Exemption (which the Board is not obligated to grant).
 
9.  Further Assurances.  Subject to the terms of this Agreement, from time to
time, the Stockholders shall execute and deliver such additional documents and
use commercially reasonable efforts to take, or cause to be taken, all such
further actions, and to do or cause to be done, all things reasonably necessary,
proper or advisable under applicable laws and regulations to consummate and make
effective the transactions contemplated by this Agreement.
 
10.  Miscellaneous.
 
10.1  Severability.  If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.
 
10.2  Binding Effect and Assignment.  This Agreement and all of the provisions
hereof shall be binding upon and inure to the benefit of the parties hereto and
their respective successors and permitted assigns, but neither this Agreement
nor any of the rights, interests or

--------------------------------------------------------------------------------

obligations of the parties hereto may be assigned by either of the parties
without the prior written consent of the other parties.
10.3  Amendments and Modification.  This Agreement may not be modified, amended,
altered or supplemented except upon the execution and delivery of a written
agreement executed by the parties hereto.
 
10.4  Specific Performance; Injunctive Relief.  The parties hereto acknowledge
that parties will be irreparably harmed and that there will be no adequate
remedy at law for a violation of any of the covenants or agreements of the other
parties set forth herein.  Therefore, it is agreed that, in addition to any
other remedies that may be available upon any such violation, each party shall
have the right to enforce such covenants and agreements by specific performance,
injunctive relief or by any other means available to such party at law or in
equity and each party hereby irrevocably and unconditionally waives any
objection to the other parties seeking so to enforce such covenants and
agreements by specific performance, injunctive relief and other means.
 
10.5  Attorney's Fees.  If any action, suit or other proceeding (whether at law,
in equity or otherwise) is instituted concerning or arising out of this
Agreement or any transaction contemplated hereunder, the prevailing party shall
recover, in addition to any other remedy granted to such party therein, all such
party's costs and attorneys fees incurred in connection with the prosecution or
defense of such action, suit or other proceeding.
 
10.6  Notices.  Unless otherwise specified herein, all notices or other
communications required or permitted hereunder shall be in writing and shall be
deemed effectively given, (a) on the date received, if personally delivered or
sent by facsimile during normal business hours, (b) on the business day after
being received if sent by facsimile other than during normal business hours, (c)
one (1) business day after being sent by Federal Express, DHL or UPS or other
comparably reputable delivery service, or (d) five (5) business days after being
sent by registered or certified mail.  All communications shall be sent to the
address as set forth on the signature pages hereof or at such other address for
a party as shall be specified by like notice.
 
10.7  Governing Law; Submission to Jurisdiction.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
regardless of the laws that might otherwise govern under applicable principles
of conflicts of law thereof.  The parties hereby irrevocably and unconditionally
consent to submit to the exclusive jurisdiction of the courts of the United
States of America located in the State of Delaware (or, if such courts lack
jurisdiction, the appropriate Delaware state courts) for any actions, suits or
proceedings arising out of or relating to this Agreement (and the parties agree
not to commence any action, suit or proceeding relating thereto except in such
courts), and further agree that service of any process, summons, notice or
document by U.S. certified mail shall be effective service of process for any
action, suit or proceeding brought against the parties in any such court.  The
parties hereby irrevocably and unconditionally waive any objection to the laying
of venue of any action, suit or proceeding arising out of this Agreement in the
courts of the United States of America located in the State of Delaware (or, if
such courts lack jurisdiction, the appropriate Delaware state courts) and hereby
further irrevocably and unconditionally waive and agree not to plead or claim in
any such court that any such action, suit or proceeding brought in any such
court has been brought in an inconvenient forum.
 
10.8  Entire Agreement.  This Agreement and the Proxy granted hereunder
constitute and contain the entire agreement and understanding of the parties
with respect to the subject matter hereof and supersede any and all prior
negotiations, correspondence, agreements, understandings, duties or obligations
between the parties respecting the subject matter hereof.
 
10.9  Counterparts.  This Agreement may be executed in counterparts and may be
delivered by email, each of which counterparts shall be deemed an original, but
all of which together shall constitute one and the same instrument.
 
10.10  Captions.  The captions to sections of this Agreement have been inserted
only for identification and reference purposes and shall not be used to construe
or interpret this Agreement.
 
 
[Remainder of Page Intentionally Left Blank; Signature Page Follows]

--------------------------------------------------------------------------------



In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the Effective Date.
Autobytel Inc.



By:
 /s/ Glenn E. Fuller                                           
Glenn E. Fuller, Executive Vice President,
Chief Legal and Administrative Officer and
Secretary

Notice Address:
Autobytel Inc.
18872 MacArthur Blvd.
Suite 200
Irvine, California 92612
Facsimile No.: 949.862.1323
Attn: Chief Legal Officer


[Remainder of Page Intentionally Left Blank; Signature Pages, Addresses, and
Beneficial Ownership For Stockholders Follow]

--------------------------------------------------------------------------------



Mercury Management, L.L.C., a Texas limited liability company


By:        /s/ Kevin C. Howe                      
Kevin C. Howe, Manager


Mercury Ventures II, Ltd., a Texas limited partnership


By: Mercury Management, L.L.C., a Texas limited liability company, General
Partner


By:  /s/ Kevin C. Howe                     
Kevin C. Howe, Manager


Mercury Fund IX, Ltd. a Texas limited partnership


By:       Mercury Ventures II, Ltd., a Texas limited partnership,
General Partner


By: Mercury Management, L.L.C., a Texas limited liability company, General
Partner


By:  /s/ Kevin C. Howe                    
Kevin C. Howe, Manager


Mercury Fund X, Ltd. a Texas limited partnership


By:          Mercury Ventures II, Ltd., a Texas limited partnership, General
Partner


By: Mercury Management, L.L.C., a Texas limited liability company, General
Partner


By:  /s/ Kevin C. Howe                      
Kevin C. Howe, Manager


   /s/ Kevin C. Howe                                               
Kevin C. Howe


Number of Shares Beneficially Owned by the Stockholders as of Effective Date:
Mercury Fund IX, Ltd.
108,590
Mercury Fund X, Ltd.
288,205
Mercury Ventures, II, Ltd.
396,795
Mercury Management, LLC
396,795
Kevin Howe
396,795




--------------------------------------------------------------------------------





Notice Address for Stockholders


c/o Mercury Management, LLC
501 Park Lane Drive
McKinney, Texas 75070
 
Tel:      469.952.3085
Fax:      469.952.2236
Email: dgoodwin@mercuryvc.com
 




--------------------------------------------------------------------------------



Exhibit A


Irrevocable Proxy


The undersigned stockholder ("Stockholder") of Autobytel Inc., a Delaware
corporation ("Company"), hereby irrevocably appoints and constitutes Jeffrey H.
Coats, Glenn E. Fuller and Curtis E. DeWalt (collectively, the "Proxyholders"),
and each of them individually, the agents, attorneys-in-fact and proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned's rights with respect to all Shares (as defined in
that certain Standstill and Voting Agreement dated as of August 8, 2012 ("Voting
Agreement"))  beneficially owned by the Stockholder (including any Shares
acquired by any Stockholder on or after the date hereof and before the date this
proxy terminates) to vote the Shares as follows: the Proxyholders named above,
or each of them individually, are empowered at any time before termination of
this proxy to exercise all voting rights of the undersigned at any meeting
(whether annual or special and whether or not an adjourned or postponed meeting)
of stockholders of the Company, and in any action by written consent of the
stockholders of the Company, in accordance with the recommendations of or
instructions provided by the Board.
The proxy granted by Stockholder to the Proxyholders hereby is granted as of the
date of this Irrevocable Proxy in order to secure the obligations of Stockholder
set forth in Section 2.1 of the Voting Agreement and is irrevocable in
accordance with subdivision (e) of Section 212 of the Delaware General
Corporation Law.
This proxy will automatically terminate upon the termination of the Voting
Agreement in accordance with its terms.
Except for any proxy granted by the Stockholder to the Board, the Company or any
officer thereof, and except as contemplated by the Agreement, upon the execution
hereof, all prior proxies given by the undersigned with respect to the Shares
are hereby revoked and no subsequent proxies will be given until such time as
this proxy shall be terminated in accordance with its terms.  Any obligation of
the undersigned hereunder shall be binding upon the successors and assigns of
the undersigned.
This proxy is irrevocable (to the fullest extent permitted by law) and shall
survive the insolvency, incapacity, death, liquidation or dissolution of the
undersigned.


Dated:  August 8, 2012
[Mercury Fund IX, Ltd., a Texas limited partnership]
[Mercury Fund X, Ltd., a Texas limited partnership]
By:         Mercury Ventures II, Ltd., a Texas limited partnership
General Partner for Each Fund
By: Mercury Management, LLC, a Texas, limited liability company, General Partner
 
By: ___________________________
Kevin Howe, Manager





--------------------------------------------------------------------------------



Irrevocable Proxy


The undersigned stockholder ("Stockholder") of Autobytel Inc., a Delaware
corporation ("Company"), hereby irrevocably appoints and constitutes Jeffrey H.
Coats, Glenn E. Fuller and Curtis E. DeWalt (collectively, the "Proxyholders"),
and each of them individually, the agents, attorneys-in-fact and proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned's rights with respect to all Shares (as defined in
that certain Standstill and Voting Agreement dated as of August 8, 2012 ("Voting
Agreement"))  beneficially owned by the Stockholder (including any Shares
acquired by any Stockholder on or after the date hereof and before the date this
proxy terminates) to vote the Shares as follows: the Proxyholders named above,
or each of them individually, are empowered at any time before termination of
this proxy to exercise all voting rights of the undersigned at any meeting
(whether annual or special and whether or not an adjourned or postponed meeting)
of stockholders of the Company, and in any action by written consent of the
stockholders of the Company, in accordance with the recommendations of or
instructions provided by the Board.
The proxy granted by Stockholder to the Proxyholders hereby is granted as of the
date of this Irrevocable Proxy in order to secure the obligations of Stockholder
set forth in Section 2.1 of the Voting Agreement and is irrevocable in
accordance with subdivision (e) of Section 212 of the Delaware General
Corporation Law.
This proxy will automatically terminate upon the termination of the Voting
Agreement in accordance with its terms.
Except for any proxy granted by the Stockholder to the Board, the Company or any
officer thereof, and except as contemplated by the Agreement, upon the execution
hereof, all prior proxies given by the undersigned with respect to the Shares
are hereby revoked and no subsequent proxies will be given until such time as
this proxy shall be terminated in accordance with its terms.  Any obligation of
the undersigned hereunder shall be binding upon the successors and assigns of
the undersigned.
This proxy is irrevocable (to the fullest extent permitted by law) and shall
survive the insolvency, incapacity, death, liquidation or dissolution of the
undersigned.
Dated:  August 8, 2012
Mercury Fund IX, Ltd., a Texas limited partnership


By:           Mercury Ventures II, Ltd., a Texas limited partnership
General Partner for Each Fund
By:  Mercury Management, LLC, a Texas, limited liability company, General
Partner
By:  /s/ Kevin C. Howe                  
Kevin Howe, Manager

--------------------------------------------------------------------------------



Irrevocable Proxy


The undersigned stockholder ("Stockholder") of Autobytel Inc., a Delaware
corporation ("Company"), hereby irrevocably appoints and constitutes Jeffrey H.
Coats, Glenn E. Fuller and Curtis E. DeWalt (collectively, the "Proxyholders"),
and each of them individually, the agents, attorneys-in-fact and proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned's rights with respect to all Shares (as defined in
that certain Standstill and Voting Agreement dated as of August 8, 2012 ("Voting
Agreement"))  beneficially owned by the Stockholder (including any Shares
acquired by any Stockholder on or after the date hereof and before the date this
proxy terminates) to vote the Shares as follows: the Proxyholders named above,
or each of them individually, are empowered at any time before termination of
this proxy to exercise all voting rights of the undersigned at any meeting
(whether annual or special and whether or not an adjourned or postponed meeting)
of stockholders of the Company, and in any action by written consent of the
stockholders of the Company, in accordance with the recommendations of or
instructions provided by the Board.
The proxy granted by Stockholder to the Proxyholders hereby is granted as of the
date of this Irrevocable Proxy in order to secure the obligations of Stockholder
set forth in Section 2.1 of the Voting Agreement and is irrevocable in
accordance with subdivision (e) of Section 212 of the Delaware General
Corporation Law.
This proxy will automatically terminate upon the termination of the Voting
Agreement in accordance with its terms.
Except for any proxy granted by the Stockholder to the Board, the Company or any
officer thereof, and except as contemplated by the Agreement, upon the execution
hereof, all prior proxies given by the undersigned with respect to the Shares
are hereby revoked and no subsequent proxies will be given until such time as
this proxy shall be terminated in accordance with its terms.  Any obligation of
the undersigned hereunder shall be binding upon the successors and assigns of
the undersigned.
This proxy is irrevocable (to the fullest extent permitted by law) and shall
survive the insolvency, incapacity, death, liquidation or dissolution of the
undersigned.


Dated:  August 8, 2012
Mercury Fund X, Ltd., a Texas limited partnership


By:         Mercury Ventures II, Ltd., a Texas limited partnership
General Partner for Each Fund
By: Mercury Management, LLC, a Texas, limited liability company, General Partner
 
By:  /s/ Kevin C. Howe                  
Kevin Howe, Manager



